Title: To Thomas Jefferson from James Madison, 10 December 1783
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Orange Decemr. 10th. 1783.
        
        My journey from Annapolis was so much retarded by rains and their effect on the water courses that I did not complete it till the ninth day after I left you. I took Col. Mason in my way and had an evening’s conversation with him. I found him much less opposed to the general impost than I had expected. Indeed he disclaimed all opposition to the measure itself but had taken up a vague apprehension that if adopted at this crisis it might embarrass the defence of our trade against British machinations. He seemed upon the whole to acquiesce in the territorial cession but dwelt much on the expediency of the guaranty. On the article of a convention for revising our form of government he was sound and ripe and I think would not decline a participation in the work. His heterodoxy lay chiefly in being too little impressed with either the necessity or the proper means of preserving the confederacy.
        The situation of the commerce of this country as far as I can learn is even more deplorable than I had conceived. It can not pay less to Philada. and Baltimore if one may judge from a comparison of prices here and in Europe, than 30 or 40 Per Ct. on all the exports and imports, a tribute which if paid into the treasury of the State would yield a surplus above all its wants. If the Assembly should take any steps towards its emancipation you will no doubt be apprized of them as well as of their other proceedings from Richmond.
        I am not yet settled in the course of law reading with which I have tasked myself and find it will be impossible to guard it against frequent interruptions. I deputed one of my brothers to Monticello with the draught on your library, but Capt. Key was down at Richmond. As soon as he returns I propose to send again. My Trunk with Buffon &c. has come safe to Fredg. so that I shall be well furnished with materials for collateral reading. In conversing  on this author’s Theory of Central heat I recollect that we touched upon, as the best means for trying its validity, the comparative distances from the Earths center of the summits of the highest mountains and their bases or the level of the sea. Does not the oblate figure of the earth present a much more extensive and perhaps adequate field for experiments? According to the calculations of Martin grounded on the data of Maupertius &c.
          
            
              The Equatorial diameter of the Earth is7942.2. Eng: Miles
            
            
              The polar diam:7852.4. E.M.
            
            
              difference between Eq: and pol: diameter     89.8. E.M.
            
          
        The difference then of the semidiameters is 44.9 E. Miles, that is 1/87.94 of the mean semidiameter, calling this difference in round numbers 45 Miles, and disregarding the small variations produced by the elliptical form of the Earth, the radii will be shortened ½ of a mile by each degree from the Equator to the poles. It would seem therefore that the difference of distance from the center at the Equator and at the highest latitude that may [be] visited must be sufficient to produce a discoverable difference in the degrees of any heat emitted equally in every direction from the center: and the experiments might be sufficiently diversified to guard against illusion from any difference which might be supposed in the intermediate density of different parts of the earth. The distance even between the Equator and the polar circle produces a difference of no less than 33⅙ miles i.e. 1/119 of the mean distance from the center; so that if the curiosity of the two setts of French Philosophers employed in ascertaining the figure of the earth, had been directed to this question, a very little additional trouble and expence might perhaps have finally solved it. Nay the extent of the U.S. computing from the 31°. of lat: to the 45°. only makes a difference of 7 miles in the distance from the center of the Earth; a greater difference I suppose than is afforded by the highest mountains or the deepest mines or both put together.
        On my delivering you the draught on Mr. Ambler I remember you put into my hands a note which I never looked into, supposing it to relate to that circumstance. In examining my papers I perceive that I have lost it and mention it to put you on your guard in case the note should fall into bad hands and be capable of being abused. Present my respects to Mr. Mercer and the other Gentlemen of the Delegation and be assured that I am Yrs Sincerely,
        
          J. Madison Jr.
        
        
        You will be so good as to give the inclosed a safe conveyance to Mrs. House.
        
      